ON SECOND MOTION FOR REHEARING.
KRUEGER, Judge.
Appellant has filed a second motion for rehearing contending that we overlooked some matters in the record in disposing of his original motion for rehearing. This has caused us to again more critically re-examine the record; and we find that the defects in thé record pointed out in our original opinion have not been corrected but still exist. Therefore, the opinion on the motion for rehearing, as well as the opinion on the motion to reinstate the appeal, are withdrawn, and the original opinion dismissing the appeal is adhered to and stands as the opinion of this court, and all motions for rehearing are overruled.
*108The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.